Citation Nr: 0517094	
Decision Date: 06/23/05    Archive Date: 07/07/05

DOCKET NO.  02-19 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss disability.

2.  Entitlement to an initial compensable evaluation for 
allergies.


ATTORNEY FOR THE BOARD

M. Salari, Counsel


INTRODUCTION

The veteran had over 20 years of active duty service and 
retired in March 2000.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an October 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.

The Board notes that service connection for sinusitis was 
denied by the October 2001 rating decision and timely 
appealed to the Board.  Subsequently, a May 2004 rating 
decision awarded service connection for sinusitis.  As there 
has been a complete grant of benefits on this matter, the 
only issues remaining on appeal are those noted on the title 
page.  

The issue of entitlement to an initial compensable evaluation 
for allergies is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

The veteran does not have a bilateral hearing loss 
disability.


CONCLUSION OF LAW

Bilateral hearing loss disability was not incurred or 
aggravated in service.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103(A), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.326(a), 3.303, 3.385 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that during the pendency of this claim, the 
Veterans Claims Assistance Act of 2000 (VCAA), was signed 
into law.  This liberalizing law is applicable to this 
appeal.  To implement the provisions of the law, the VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).  The Act and implementing 
regulations essentially provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions. 

In Pelegrini v. Principi, 18 Vet.App. 112, (2004), referred 
to as Pelegrini II, the United States Court of Appeals for 
Veterans Claims (Court) essentially held that VA must provide 
notice "upon receipt" and "when" a substantially complete 
application for benefits is received.  The 'notice" to the 
veteran is to include a request for any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  The "notice" also requires that VA will inform the 
claimant which information and evidence, if any, that the 
claimant is to provide to VA and which information and 
evidence, if any, that VA will attempt to obtain on behalf of 
the claimant. VA will also request that the claimant provide 
any evidence in the claimant's possession that pertains to 
the claim.  Pelegrini II also mandated that notice precede an 
initial unfavorable AOJ (agency of original jurisdiction) 
decision on a service-connection claim.  The Court also 
specifically recognized that where the notice was not 
mandated at the time of the initial AOJ decision, as is the 
situation in the veteran's case, the AOJ did not err in not 
providing such notice specifically complying with 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159 because an initial AOJ 
adjudication had already occurred.  For the reasons 
enumerated below, there is no indication that there is any 
prejudice to the veteran by the order of the events in this 
case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Any 
error in the sequence of events is not shown to have any 
effect on the case, or to cause injury to the veteran.  As 
such, the Board concludes that any such error is harmless, 
and does not prohibit consideration of this matter on the 
merits.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998); Miles v. Mississippi Queen, 753 F.2d 1349, 
1352 (5th Cir. 1985).  

In an October 2003 letter, VA notified the veteran of her 
responsibility to submit evidence which showed that she had a 
bilateral hearing loss disability which was incurred in 
service.  This letter informed her of what evidence was 
necessary to substantiate her claim for service connection.  
The letter also suggested that she submit any evidence in her 
possession.  By this letter, the veteran was notified of what 
evidence, if any, was necessary to substantiate her claim and 
it indicated which portion of that evidence the veteran was 
responsible for sending to VA and which portion of that 
evidence VA would attempt to obtain on behalf of the veteran.  
Furthermore, the August 2002 statement of the case and the 
May and September 2004 supplemental statements of the case 
provided the appellant with the law and regulations 
pertaining to VCAA.  Clearly, from submissions by and on 
behalf of the veteran, she is fully conversant with the legal 
requirements of this case.  Thus, the content of this letter 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  

In short, the veteran is well aware of the information and 
evidence necessary to substantiate her claims; she is 
familiar with the law and regulations pertaining to her 
claims; she does not dispute any of the material facts 
pertaining to her claims, and she has not indicated the 
existence of any outstanding information or evidence relevant 
to her claims.  See Desbrow v. Principi, No. 02-352 (U.S. 
Vet. App. May 4, 2004); Valiao v. Principi, 17 Vet. App. 229, 
232 (2003) (holding that failure to comply with VCAA 
constitutes nonprejudicial error "[w]here the facts averred 
by a claimant cannot conceivably result in any disposition of 
the appeal other than affirmance of the Board decision").  
Based on the above, the Board concludes that the defect in 
the timing of the VCAA notice is harmless error.  See 
generally, Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  See also Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning blind adherence in the face of 
overwhelming evidence in support of the result of a 
particular case, such adherence will result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); see Mayfield v. Nicholson, No. 02-1077 (U.S. 
Vet. App. April 14, 2005) while the Court did not specify how 
the Secretary can properly cure a defect in the timing of the 
notice, it did leave open the possibility that a notice error 
of this kind may be non-prejudicial to a claimant.  There is 
no basis for concluding that harmful error occurs simply 
because a claimant receives VCAA notice after an initial 
adverse adjudication.  see Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).  Therefore, to decide the 
appeal would not be prejudicial error to the veteran.

The veteran contends that she has bilateral hearing loss as a 
result of exposure to noise during active duty service.  
Service connection is granted when a particular injury or 
disease resulting in disability was incurred coincident with 
service, or if preexisting service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, and 4000 Hertz is 40 decibels or greater; or, when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

In the case at hand, neither the veteran's service nor post-
service medical records indicate the presence of hearing loss 
disability for VA purposes.  In her 20-plus years of military 
service, the veteran underwent several audiometric 
evaluations to test her hearing ability.  None of the in 
service test results met the basic criteria for a hearing 
loss; in other words, the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, and 4000 Hertz was not 40 
decibels or greater; nor were the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz 26 decibels or greater; nor were speech recognition 
scores using the Maryland CNC Test less than 94 percent.

It is noted that a July 2000 examination indicated that 
audiometric testing revealed a slight hearing loss 
bilaterally.  The actual findings on the audiometric 
evaluation, however, indicate that her hearing loss did not 
qualify as a disability under 38 C.F.R. § 3.385.  Likewise, 
an audiometric evaluation, conducted in September 2002, did 
not indicate the presence of hearing loss disability for VA 
purposes.  As such, service connection for bilateral hearing 
loss cannot be awarded.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt; however, as the preponderance of the 
evidence is against the claim, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Service connection for bilateral hearing loss disability is 
denied.


REMAND

The appellant contends that her allergies are more severely 
disabling than contemplated by a noncompensable evaluation.  
On examination in July 2000, no abnormalities were noted.  
The diagnosis noted that she had allergies but was improving 
on allergy shots with only occasional sneezing and sinus and 
ear congestion.

Medical records dated subsequent to the July 2000 evaluation 
indicate that the veteran was treated for recurrent allergies 
and allergic rhinitis on several occasions.  These medical 
records include treatment reports dated in July and September 
2002, which indicate that she had congestion or erythema in 
the nasal passages.  These treatment reports do not provide 
sufficient data to enable the Board to determine whether the 
criteria for a higher disability rating for allergies have 
been met.  Subsequent VA examination has not been 
accomplished to determine the severity of the disability and 
the RO should take the appropriate measures to schedule the 
claimant for a VA examination.

Accordingly, this case is REMANDED for the following 
development:

1.  The RO should contact the veteran and 
obtain the names and addresses of all 
medical care providers who treated the 
veteran for her allergies since July 
2000.  After the veteran has signed the 
appropriate releases, those records 
should be obtained and associated with 
the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the RO cannot obtained 
records identified by the veteran, a 
notation to that effect should be 
inserted in the file.  The veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order that the veteran be provided the 
opportunity to obtain and submit those 
records for VA review.  

2.  The veteran should be afforded a VA 
examination to determine the severity of 
her allergy disorder.  All indicated 
tests and studies are to be performed.  
Prior to the examination, the claims 
folder must be made available to the 
examiner for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the examiner.  The 
examiner, in accordance with the latest 
AMIE worksheet for evaluating allergies, 
is to provide a detailed review of the 
veteran's history, current complaints, 
and the severity of her allergies.  The 
examiner must provide a clear explanation 
for each finding and opinion expressed.  

2.  The veteran must be notified that it 
is her responsibility to report for all 
examinations, to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2004).  In the event 
that the veteran does not report for any 
ordered examination, documentation should 
be obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It should also 
be indicated whether any notice that was 
sent was returned as undeliverable.  

3.  Thereafter, following any other 
appropriate development, the RO should 
readjudicate the appealed issue based on 
all the evidence of record.  If the 
benefit sought on appeal is not granted, 
the veteran and her representative should 
be provided a supplemental statement of 
the case which includes a summary of any 
additional evidence submitted, applicable 
laws and regulations, and the reasons for 
the decision.  They should then be 
afforded an applicable time to respond.
 
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


